DETAILED ACTION
	Response to Amendment
 The amendment filed on 09/06/2022 has been entered and considered by Examiner. Claims 1, 2, 4 - 14 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reith (US Pub. 20180220008 A1) in view of Chen et al.  (US Pub. 20200106680 A1) in further view of Kodaypak et al. (US Pub. 20190174320 A1).
	For claim 1, Reith discloses a method for providing Radio Access Network (RAN) slice pairing using slice pairing using a pricing function [0006-8, 0325], comprising: 
	capturing costs associated with a particular pairing of a particular user to a particular network slice by evaluating weighted values configurable by an operator (Figs. 17, pairing packets/slice with highest bidders for each charging period) [0241-47, 0005, 0185]; 
	But Reith doesn’t explicitly teach creating and deleting network slices in accordance with the slice pricing function associated with the evaluated weight value.
	However, Chen discloses creating and deleting network slices in accordance with the slice pricing function associated with the evaluated weight value (Network Function (NF) leasing new slice or terminating slice based on cost) [0136, 0125-126].
Since, all are analogous arts addressing channel slicing used in cellular network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Reith and Chen to ensure proper billing for different users, thus, allowing billing flexibility to target the needs of the users. 
But Reith and Chen don’t explicitly teach a slice pricing function.
wherein evaluating weighted values includes using a weight for performance slowdown for other slices, a weight for overhead required to create and service a slice, a weight for bandwidth reserved or used up upon pairing, a weight for latency, a weight for an effect on cloud service availability, a weight for an effect on core network service availability, or a weight for RAN backhaul availability;
However, Kodaypak discloses a method for providing Radio Access Network (RAN) slice pairing using a slice pricing function (Figs. 3 and 4, a billing function 451 for slice pair for a RAN) [0022, 0040].
wherein evaluating weighted values includes using a weight for performance slowdown for other slices, a weight for overhead required to create and service a slice, a weight for bandwidth reserved or used up upon pairing, a weight for latency, a weight for an effect on cloud service availability, a weight for an effect on core network service availability, or a weight for RAN backhaul availability [0015, 0028, 0048];
Since, all are analogous arts addressing channel slicing used in cellular network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Reith, Chen, and Kodaypak to ensure proper data usage accounting, thus, enhancing accurate data billing for the network. 

	For claim 2, Reith, as modified by Chen and Kodaypak, discloses a cost of the particular pairing is captured by evaluating weighted values (bid value) (Step 302-303) [0184-185, 0007-8].

	For claim 4, Reith, as modified by Chen and Kodaypak, discloses weights are configurable by the operator (Step 302-303) [0184-185, 0007-8].

	For claim 5, Reith, as modified by Chen and Kodaypak, Chen further discloses creation and deletion of new slices and associated overhead is accommodated in the slice pricing function [0136, 0125-126]. See motivation to combine the references from above.

	For claim 6, Reith, as modified by Chen and Kodaypak, Chen further discloses the operator assigning weights to enable rapid creation of new slices without assigning dedicated performance resources to the new slices until needed [0006-7]. See motivation to combine the references from above. 

	For claim 7, Reith, as modified by Chen and Kodaypak, Chen further discloses dedicating performance resources to each slice by heavily penalizing a new slice creation/pairing [0136, 0125-126]. See motivation to combine the references from above.

	For claim 8, Reith, as modified by Chen and Kodaypak, discloses assigning different RATs different slice pricing [0002, 0033, 0185].

	For claim 9, Reith, as modified by Chen and Kodaypak, discloses using different slice pricing algorithms for the slice pricing function [0002, 0033, 0185].

	For claim 10, Reith, as modified by Chen and Kodaypak, discloses performing dynamic price optimization by performing analysis of slice pricing data over time [0052, 0101, 0326, 0006-7].

	For claim 11, Reith, as modified by Chen and Kodaypak, discloses performing dynamic price optimization includes at least one of by using experimentation and active learning, optimization with and without pricing policy constraints, and demand modeling (machine learning for optimization for pricing policy) [0323-326].

	For claim 12, Reith, as modified by Chen and Kodaypak, discloses configuring the slice pricing function to operate where the slice pairing takes place, in order to enable the slice pricing function to have as much information as possible regarding at least one of availability of overhead for slice creation; 
	available Central Processing Unit (CPU) and band width resources; 
	available RAN resources [0002, 0033, 0185]; 
	available spectrum resources [0002, 0033, 0185].

	For claim 13, Reith, as modified by Chen and Kodaypak, discloses configuring automated bidding by individuals, agents, and software policies (bid value) (Step 302-303) [0184-185, 0007-8].

	For claim 14, Reith, as modified by Chen and Kodaypak, discloses integrating QoS/QCI into the slice pricing function [0007].

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.  Furthermore, Applicant's arguments with respect to some of the claim limitations have been considered but are moot in view of new citations and explanations in view of the current claim amendment. 
With regards to the argument for the limitation “… wherein evaluating weighted values includes using a weight for performance slowdown for other slices, a weight for overhead required to create and service a slice, a weight for bandwidth reserved or used up upon pairing, a weight for latency, a weight for an effect on cloud service availability, a weight for an effect on core network service availability, or a weight for RAN backhaul availability…”, the Examiner asserts that Kodaypak discloses “… Pairing or binding can adaptively couple a RAN slice(s) and a CN slice(s) to provide desired or indicated features, performance, cost, efficiency, etc…” [0015]; and “…service information 240 can also directly or indirectly indicate parameters for a network slice, e.g., a RAN slice of the network slice should meet bandwidth threshold value, should meet a latency threshold value, should meet a jitter threshold value, should meet geographical rules, etc.; a CN slice of the network slice should have access to, or not have access to, a first VNF, etc.” [0028].	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642